Bboyles, C. J.
Tlie filing of a bond conditioned for the personal appearance of the defendant to abide the final order, judgment, or sentence upon him in the ease, unless a proper affidavit in forma pauperis is filed, is a condition precedent to obtaining a writ of certiorari to review the judgment of a municipal police court, and the petitioner must affirmatively show to the court that ho has filed such a bond. This is not affirmatively shown by merely alleging in the petition that he has “given bond as provided by law.” Hubert v. Thomasville, 18 Ga. App. 756 (90 S. E. 720); Gillespie v. Mayor &c. of Macon, 19 Ga. App. 1 (90 S. E. 970). Under this ruling and the facts of this case, the court properly declined to sanction the certiorari.

Judgment affirmed.


Luke and Bloodivorih, JJ., concur.